           Case 2:09-cr-00086-JCM-DJA Document 58 Filed 05/06/21 Page 1 of 3




1    CHRISTOPHER CHIOU
     Acting United States Attorney
2    Nevada Bar Number 14853
     RICHARD ANTHONY LOPEZ
3    Assistant United States Attorney
     501 Las Vegas Boulevard South, Suite 1100
4    Las Vegas, Nevada 89101
     Tel: 702.388.6336 / Fax: 702.388.6418
5    tony.lopez@usdoj.gov
     Attorneys for the United States
6
                                UNITED STATES DISTRICT COURT
7                                    DISTRICT OF NEVADA

8    UNITED STATES OF AMERICA,                        Case No. 2:09-cr-86-JCM-DJA

9                  Plaintiff,                         Motion to Dismiss the Indictment

10         v.

11   JOSE LUIS MURO-LERMA,

12                 Defendant.

13

14          On March 4, 2009, a federal grand jury returned an Indictment charging defendant

15   Jose Luis Muro-Lerma, with one count of Deported Alien Found Unlawfully in the United

16   States, in violation of 18 U.S.C. § 1326. (ECF 1.) Muro pled guilty on July 8, 2010 (ECF

17   46), however, he was removed from the country before his sentencing (ECF 51). More than

18   10 years later, the Government is not aware of any evidence indicating that Muro has

19   returned to the United States since his 2010 removal.

20   ///

21   ///

22   ///

23   ///

24   ///
           Case 2:09-cr-00086-JCM-DJA Document 58 Filed 05/06/21 Page 2 of 3




1          Pursuant to Federal Rule of Criminal Procedure 48(a), the Government now

2    requests permission of the Court to dismiss the Indictment as to Defendant Muro-Lerma.

3          Respectfully submitted this 7th day of May, 2021.

4                                                    CHRISTOPHER CHIOU
                                                     Acting United States Attorney
5
                                                     s/ Richard Anthony Lopez
6                                                    RICHARD ANTHONY LOPEZ
                                                     Assistant United States Attorney
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


                                                 2
           Case 2:09-cr-00086-JCM-DJA Document 58 Filed 05/06/21 Page 3 of 3




1                     UNITED STATES DISTRICT COURT
2                          DISTRICT OF NEVADA

3    UNITED STATES OF AMERICA,                         Case No. 2:09-cr-86-JCM-DJA

4                  Plaintiff,                          [Proposed] Order Granting
                                                       Motion to Dismiss the Indictment
5          v.

6    JOSE LUIS MURO-LERMA,

7                  Defendant.

8

9          Pursuant to Federal Rule of Criminal Procedure 48(a), and upon leave of Court, the

10   United States hereby dismisses the Indictment against Defendant Jose Luis Muro-Lerma.

11                                                     CHRISTOPHER CHIOU
                                                       Acting United States Attorney
12
                                                       s/Richard Anthony Lopez
13                                                     RICHARD ANTHONY LOPEZ
                                                       Assistant United States Attorney
14

15         Leave of Court is granted for the filing of the above dismissal.

16         DATED this
                  May_______ day of ___________, 2021.
                      10, 2021.

17

18
                                             HONORABLE JAMES C. MAHAN
19                                          UNITED STATES DISTRICT JUDGE

20

21

22

23

24


                                                  3
